BATTERY PACKAGE HOUSING AND BATTERY PACK

Primary Examiner: Gary Harris 		Art Unit: 1727       March 3, 2022
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	It is noted that claims 11 & 13-20 previously withdrawn from consideration under 37 CFR 1.142 have been rejoined.
 
Allowable Subject Matter

Claims 1, 3-11 & 13-20 are allowed.

 	The following is an examiner’s statement of reasons for allowance: 
 	The art made of record Peng et al. US 2014/0160665 discloses a chassis and dividing plate, (see abstract and title) having a box-shape [0018], comprising: a first end plate (31); a second end plate (32) disposed opposite the first end plate (see figure 2).

However, as argued by applicant in the remarks filed on 01/18/2021 and discussed in the interview conducted on 01/14/2022 adding “the fixing member (30) is a metallic elastic member, and the fixing member is deformed in a direction perpendicular to a main plane of the first end plate” to independent Claims 1 & 11 provides sufficient specificity in describing the fixing member as illustrated in for instance figure 2A (illustrating the fixing member) and figure 1A, B & C (illustrating the fixing member on the package housing for a battery pack).
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11 & 13-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09/01/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D HARRIS whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



	/GARY D HARRIS/           Primary Examiner, Art Unit 1727